                Case 17-10500-KJC       Doc 689     Filed 01/16/19     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In Re:                                           : Chapter 11
                                                 :
AEI Winddown, Inc., et al.                       : Case No.: 17-10500 (KJC)
                                                 :
                   Debtor.                       :
                                                 : MEDIATION STATUS REPORT
                                                 :


                     MEDIATOR’S CERTIFICATE OF COMPLETION

       In accordance with this Court's Order Approving Stipulation Regarding Appointment of
Mediator [D.I. 677], the undersigned mediator reports that mediation was resolved in the
following manner:

(a) The following individuals were present:

    (1) Counsel (name and party representing):

         Counsel for Plaintiff: John Morris

         Counsel for Defendant: Peter Hughes

(b) The following parties failed to appear and/or participate as ordered:

    (1) Parties (name and capacity): N/A

(c) The outcome of the mediation conference was:

            X       The matter has been completely resolved and counsel (or parties) should file
                    an appropriate stipulation and proposed order within twenty (20) days.

                    The matter has been partially resolved and counsel (or parties) have been
                    instructed to file an appropriate stipulation and proposed order regarding those
                    claims or issues which have been resolved within twenty (20) days.
                    The following issues remain for this court to resolve:

                    The matter has not been resolved and should proceed to trial.

                   OTHER:
             Case 17-10500-KJC   Doc 689     Filed 01/16/19    Page 2 of 2




Dated: January 16, 2019                    Mediator

                                           /s/ Ian Connor Bifferato
                                           Ian Connor Bifferato (#3273)
                                           THE BIFFERATO FIRM
                                           1007 N. Orange Street, 4th Floor
                                           Wilmington, DE 19801
                                           (302) 225-7600
